                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND



UNITED STATES OF AMERICA                           )
                                                   )
                     v.                            )      Case No. 19‐CR‐449
                                                   )
KENNETH W. RAVENELL, et al.,                       )
                                                   )
                      Defendants.                  )

                    MOTION TO PROVISIONALLY SEAL REPLY BRIEF

       Defendants Kenneth Ravenell and Sean Gordon, by and through undersigned counsel,

hereby submit this motion to provisionally seal Mr. Ravenell and Mr. Gordon’s Reply in

support of their Motion to File Unredacted Filings and Exhibits Under Seal. The reasons for

provisionally filing this Reply under seal are discussed in Defendants’ original Motion to File

Unredacted Filings and Exhibits Under Seal (ECF No. 177), and in the accompanying

proposed sealed Reply, both of which are incorporated by reference herein.



                                                   Respectfully submitted,

                                                   KENNETH RAVENELL

                                                   /s/ Peter H. White
                                                   Peter H. White
                                                   Aislinn Affinito
                                                   McKenzie Haynes
                                                   Admitted Pro Hac Vice
                                                   SCHULTE ROTH & ZABEL LLP
                                                   901 Fifteenth Street, NW, Suite 800
                                                   Washington, DC 20005
                                                   pete.white@srz.com
                                                   aislinn.affinito@srz.com
                                                   mckenzie.haynes@srz.com


                                              1
    /s/ Lucius T. Outlaw
    Lucius T. Outlaw III, Bar No. 20677
    Outlaw PLLC
    1351 Juniper St. NW
    Washington, DC 20012
    (202) 997-3452
    loutlaw3@outlawpllc.com


    SEAN F. GORDON

    /s/ Geremy C. Kamens
    Geremy C. Kamens
    Admitted Pro Hac Vice
    Office of the Federal Public Defender
    1650 King St., Suite 500
    Alexandria, Virginia 22314
    Telephone: 703-600-0800
    Facsimile: 703-600-0880
    Geremy_Kamens@fd.org

    /s/ Rebecca S. LeGrand
    Rebecca S. LeGrand
    Bar No. 18351
    LeGrand Law PLLC
    1100 H St. NW, Suite 1220
    Washington, DC 20005
    Telephone: 202-587-5725
    Facsimile: 202-795-2838
    rebecca@legrandpllc.com




2
